 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CHRISTOPHER S. HALES
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                            EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                      2:19-cr-00120-CKD

12                      Plaintiff,                  STIPULATION TO CONTINUE SENTENCING;
                                                    ORDER
13           v.
                                                    DATE: April 16, 2020
14   DAVID MEDRANO,                                 TIME: 9:30 a.m.
                                                    COURT: Hon. Carolyn K. Delaney
15                      Defendant.

16

17         Plaintiff United States of America, by and through its counsel of record, Christopher

18 S. Hales, and the defendant, DAVID MEDRANO, by and through his counsel of record,

19 Linda C. Allison, hereby stipulate that the sentencing hearing currently set for April 16,

20 2020 at 9:30 a.m. be continued to June 18, 2020 at 9:30 a.m.
21         Probation has no objection to this continuance.

22         The following dates will apply:

23         Reply and Sentencing Memo                            June 11, 2020

24         Motion for correction filed with court               June 4, 2020

25         Pre-Sentence Report shall be filed with court        May 28, 2020

26         Counsel’s written objections shall be delivered      May 21, 2020
           to Probation Officer and opposing counsel
27

28 ///


      STIPULATION TO CONTINUE                       1                      USA V. DAVID MEDRANO
      SENTENCING; [PROPOSED] ORDER
 1        IT IS SO STIPULATED.

 2
                                        MCGREGOR W. SCOTT
 3   Dated: March 30, 2020              United States Attorney
 4

 5                                  By: /s/ Christopher S. Hales
                                        CHRISTOPHER S. HALES
 6                                      Assistant United States Attorney
 7
     Dated: March 30, 2020               /s/ Linda C. Allison (authorized on 3/30/2020)
 8                                       LINDA C. ALLISON
                                         Assistant Federal Defender
 9                                       Attorney for Defendant
                                         DAVID MEDRANO
10

11

12
                                       ORDER
13

14        IT IS SO ORDERED.
15

16 Dated: March 30, 2020

17

18

19

20
21

22

23

24

25

26

27

28


     STIPULATION TO CONTINUE              2                           USA V. DAVID MEDRANO
     SENTENCING; [PROPOSED] ORDER
